IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 12, 2009
                                     No. 08-60108
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JULIO CESAR DIAZ-SAENZ,

                                                   Petitioner

v.


ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A37 999 602


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Julio Cesar Diaz-Saenz, a native and citizen of Mexico, petitions this court
to review the decision of the Board of Immigration Appeals (BIA) dismissing his
appeal and affirming the immigration judge’s (IJ) order finding him removable,
pursuant to 8 U.S.C. § 1227(a)(2)(A)(i), and ineligible for cancellation of removal,
pursuant to 8 U.S.C. § 1229b(a)(3), because he had committed an aggravated
felony.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60108

      Diaz-Saenz abandons by failing to brief any challenge to the determination
that he was removable under 8 U.S.C. § 1227(a)(2)(B)(i), based on his controlled
substance violations. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
      Diaz-Saenz, who was convicted in November 2001 in state court for
possession of marijuana and who has a prior state court drug conviction,
contends that the BIA erred by treating his 2001 conviction as equivalent to an
aggravated felony under the recidivist provisions of the Controlled Substances
Act. See 21 U.S.C. § 844(a). The BIA correctly determined that Diaz-Saenz had
committed an aggravated felony for immigration law purposes.                See
Carachuri-Rosendo v. Holder, 570 F.3d 263, 266-68 (5th Cir. 2009), petition for
cert. filed (July 15, 2009) (No. 09-60). Accordingly, the petition for review is
DENIED.




                                       2